245 F.2d 955
TENNESSEE CENTRAL RAILWAY COMPANY, Appellant,v.J. M. ROUNTREE, District Director of Internal Revenue, Appellee.
No. 13140.
United States Court of Appeals Sixth Circuit.
June 1, 1957.

Appeal from the United States District Court for the Middle District of Tennessee, Nashville; William E. Miller, Judge.
Waller, Davis & Lansden, Nashville, Tenn., for appellant.
Charles K. Rice, Lee Jackson, Marvin W. Weinstein, Washington, D. C., and Fred Elledge, Jr., Nashville, Tenn., for appellee.
Before SIMONS, Chief Judge, and McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
The above cause coming before the court on the record, the briefs of the parties, and the argument of counsel in open court, and the court being duly advised,


2
Now, therefore, It is Ordered, Adjudged, and Decreed that the judgment of the district court be and is hereby affirmed in accordance with the reasoning and conclusions, and upon the authority, of Standard Oil Company v. McMahon, 2 Cir., 1957, 244 F.2d 11.


3
Judge Miller is of the opinion that the judgment should be reversed for the reasons given in the dissenting opinion in Standard Oil Company v. McMahon, 2 Cir., 1957, 244 F.2d 11.